 CLOVERLAND DISTRICT COUNCILCloverland District Council, United Brotherhood ofCarpenters, Local 958, AFL-CIO and LuedtkeEngineering Company and Seafarers InternationalUnion, AFL-CIO.1' Case 30-CD-72August 2, 1977DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSMURPHY AND WALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Luedtke Engineering Company,herein called the Employer, alleging that CloverlandDistrict Council, United Brotherhood of Carpenters,Local 958, AFL-CIO, herein called Carpenters, hasviolated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcingor requiring the Employer to assign certain work toemployees represented by it rather than to employeesrepresented by Seafarers International Union, AFL-CIO, herein called Seafarers.Pursuant to notice, a hearing was held beforeHearing Officer Nancy Eggert on January 4 and 5,1977, at Marquette, Michigan. All parties appearedat the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Thereafter, briefs were filed by the Employer,Carpenters, and Seafarers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:I. THE BUSINESS OF [HE EMPLOYERThe Employer, a Michigan corporation, with itsprincipal office at Frankfort, Michigan, is engaged inthe business of constructing docks, breakwaters, andmarine-related structures throughout the midwesternpart of the United States. The parties have stipulated,and we find, that during the past year, a representa-tive period, the Employer had gross revenues inexcess of $500,000 and purchased and received atMichigan locations goods valued in excess of $50,000directly from points outside the State of Michigan.The parties further have stipulated, and we find, thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Carpentersand Seafarers are labor organizations within themeaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputePursuant to a construction contract with theBechtel Company, the Employer in September 1976began performing work on a project designated as"Units 7 and 8, and water discharge line," at thePresque Isle power plant, Marquette, Michigan. At aprejob conference conducted by the Employer onAugust 23, 1976, Carpenters and Seafarers madeconflicting claims for particular work to be per-formed; namely, the construction of three mainsections of subaqueous pipeline and all dredging andbackfilling necessary to permanently secure thepipeline in correct position. Immediately after theconference, Karl Luedtke, the Employer's president,met with representatives of both Unions and in-formed them that he was assigning the above-described work to the Employer's employees repre-sented by Seafarers. At this meeting CarpentersRepresentative Montagna told Luedtke that therewas "[n]o way we are going to allow the [Seafarers]to take our work."On or about September 24, 1976, the Employerheld a further meeting with representatives of bothUnions and various officials of Bechtel in an attemptto resolve the conflicting claims to the work. At thismeeting Montagna withdrew the Carpenters claim tothe dredging and backfilling work which would beneeded to construct the three sections of the pipeline,but maintained the Carpenters claim for the unload-ing, handling, and placement of the pipes. In thisregard, Montagna told Luedtke that Carpenterswould picket the Employer's Presque Isle powerplant project the minute Seafarers "hooked on ortried to pick up a pipe." Subsequently, in Octoberand November 1976, Carpenters again asserted itsclaim to the work in dispute in discussions withLuedtke. On December 1 and 2, 1976, Carpenterspicketed the Presque Isle power plant project.Montagna admitted at the hearing that Carpenterspicketing was for the purpose of forcing the Employ-The name of the Union appears as amended at the hearing.231 NLRB No. 1879 DECISIONS OF NATIONAL LABOR RELATIONS BOARDer to assign the work involved herein to employeesrepresented by it.B. The Work in DisputeThe work in dispute consists of the unloading,handling, and placement of pipes involved in theconstruction of a subaqueous pipeline on a projectdesignated as units 7 and 8 and water discharge linein the forebay and open lake area of the Presque Islepower plant, Marquette, Michigan.C. The Contentions of the PartiesThe Employer and Seafarers contend that theEmployer's assignment of the disputed work isconsistent with the currently effective collective-bargaining agreement between the Employer andSeafarers, and that it is consistent with the Employ-er's preference. The Employer further asserts that thefactors of skills, safety, and economy and efficiencyin its operations favor an award of the work indispute to employees represented by Seafarers.Carpenters takes the position that the work indispute should be assigned to employees representedby it based on its current collective-bargainingagreement with the Employer. It further contendsthat the area practice with respect to marineconstruction work in the Marquette, Michigan, areafavors an award of the disputed work to employeesrepresented by it.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for thevoluntary adjustment of the dispute.As noted above, Seafarers and Carpenters madeconflicting claims to the disputed work at a prejobconference on August 23, 1976, and at a meeting heldimmediately thereafter the Employer informed theUnions that it was assigning the work in dispute toemployees represented by Seafarers. CarpentersRepresentative Montagna immediately informed theEmployer's president that Carpenters would nottolerate members of Seafarers performing the workin dispute at the Presque Isle power plant project. Ata subsequent meeting in late September, Montagnainformed the Employer that Carpenters would picketthe Presque Isle power plant the moment members ofSeafarers commenced performing the work in dis-pute. Thereafter, Carpenters asserted its claim to thedisputed work at a number of other meetings withthe Employer. On December 1, the employees of theEmployer represented by Seafarers commencedperforming the work in dispute. On that date and onthe following day, Carpenters picketed the PresqueIsle power plant jobsite for the admitted object offorcing or requiring the Employer to assign the workin dispute to employees represented by it. Based onthe foregoing, and the record as a whole, we find thatreasonable cause exists to believe that Carpentersviolated Section 8(b)(4)(D) of the Act.The parties stipulated, and we find, that there is nocurrent agreed-upon method for the voluntaryadjustment of the dispute to which all parties arebound. Accordingly, the matter is properly before theBoard for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to various relevant factors.1. Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified as the collective-bargaining repre-sentative for a unit of the Employer's employees. TheEmployer has a current collective-bargaining agree-ment with Seafarers, effective May 22, 1975. Article Iof that agreement, entitled "Recognition," provides asfollows:This agreement applies to employees employedon tugboats, launches, other self-propelled boats,on dredges, derrickboats and other floatingequipment engaged in dredging, all types ofconstruction work, towing operations and landequipment engaged in stevedoring operations,owned, operated, chartered to or by, or otherwisecontrolled by or on behalf of, the employer inconnection with his business on, and including,but not limited to the Great Lakes, it's [sic]connecting and tributary waters and all inlandlakes and rivers in the continental United Stateson which the EMPLOYER does not now have avalid labor agreement with another recognizedAFL-CIO union. This includes, but is not limitedto Service Truck Drivers, Firemen, Linemen,Oilers, Welders, Divers, Rangemen, Tankermen,Deckhands, Lead Deckhands, Scowmen, Engi-neers, Captains, Mates, Operators, Piledrivers andLaborers.About a month after the Employer's assignment ofthe work in dispute to Seafarers, the Employer, atBechtel's request, became party to an agreementbetween Michigan Chapter of the Associated Gener-80 CLOVERLAND DISTRICT COUNCILal Contractors of America and the CloverlandDistrict Council of the United Brotherhood ofCarpenters and Joiners of America and their affili-ated local unions, including Carpenters Local 958.This agreement provides that it...covers all employees performing carpentrywork and all division of the craft engaged ingeneral building and heavy construction comingunder jurisdiction of the United Brotherhood ofCarpenters and Joiners of America by Determi-nation of the National Joint Board for Settlementof Jurisdictional Disputes, and by area practicesin the area covered by this agreement.The agreement provides specific rates of pay forcarpenters working on waterfront work on the GreatLakes or connecting water navigable to Lakecarriers, as well as specific rates for divers.The record discloses that the disputed work ismarine construction work involving the use ofderrickboats and launches and requiring the services,inter alia, of tenders, divers, and deckhands. It isclear that the language of the Employer's contractwith Seafarers specifically pertains to marine con-struction and refers to the types of equipment andjob classifications needed to perform the work indispute. In contrast, the Employer's agreement withCarpenters primarily refers to general building andheavy construction work on the waterfront. Accord-ingly, we find that the Employer's collective-bargain-ing agreement with Seafarers encompasses thedisputed work and favors the Employer's assignment.2. Employer's past practice and preferenceThe record discloses no past practice by theEmployer with respect to the assignment of workidentical to that in dispute herein. This factor,therefore, is not helpful to our determination.At the hearing, the Employer, through the testimo-ny of its president, expressed its preference that thedisputed work be awarded to its employees repre-sented by Seafarers. While we do not affordcontrolling weight to this factor, we find that it tendsto favor an award of the work in dispute toemployees represented by Seafarers.3. Area practiceCarpenters presented evidence that in 1973 PeterKiewit and Sons, a contractor, constructed subaque-ous water intake and discharge lines at the PresqueIsle power plant and that the work of unloading,handling, and laying the pipes was performed bySee, e.g.. International Brotherhood of Electrical Workers, Local No. 610(Landau Outdoor Sign Compan,'. Inc.), 225 NLRB 320(1976).employees represented by Carpenters. Montagnatestified, however, that during the past I I years therehave been no other projects in the area involvingsimilar work. We find that this single instance of aprior project involving the same work as that indispute here is insufficient to establish an areapractice.2Accordingly, we find that the factor of areapractice is not determinative.4. Relative skills, safety, and economy andefficiency of operationsThe Employer presented undisputed testimony thatits employees represented by Seafarers possess therequisite skills to perform the disputed work. Carpen-ters presented testimony that employees representedby it also possess the skills necessary to perform thework in dispute. The Employer's president, however,although stating that some carpenters possessedadequate skills to perform the work in dispute,testified without contradiction that he did not believethat there were a sufficient number of such carpen-ters available to perform the work on a project of thissize. Furthermore, its president testified that marineconstruction work, and particularly the work ofdivers in laying subaqueous pipe, is not readilysubject to inspection and that, therefore, the Employ-er insists on performing such work with its owncurrent employees or those who have previouslyworked for it and have demonstrated their abilities.The Employer additionally presented undisputedtestimony that considerations of safety are para-mount in performing the .work in dispute and,particularly, the work of the divers in layingsubaqueous pipes. In this regard, the Employerstresses that its employees represented by Seafarershave been employed by it for some years, areexperienced in working together as a unified crew,and have confidence and trust in each other. TheEmployer further presented uncontradicted testimo-ny that these employees have previously performedsimilar marine construction work in a safe manner.We therefore find that the combined factors ofrelative skills and safety favor an award of the workin dispute to employees represented by Seafarers.The Employer presented undisputed evidence thatan award of the work in dispute to employeesrepresented by Seafarers will result in greaterflexibility in the utilization of its work force and ingreater efficiency and economy of operations. Asnoted above, employees represented by Seafarershave been assigned the related work of dredging andbackfilling on the project. The Employer's presidenttestified without contradiction that at least some of81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDits employees who have been assigned the work indispute can perform such related work duringperiods when they are not engaged in laying pipe.Furthermore, employees represented by Seafarers, byvirtue of having performed marine construction workin the past for the Employer, are familiar with theEmployer's equipment and its methods of operation.Carpenters did not present evidence sufficient toestablish that it would be at least as efficient andeconomical to utilize employees represented by it.Accordingly, we find that the factors of efficiencyand economy favor the Employer's assignment.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Employer's employees representedby Seafarers are entitled to perform the work indispute. We reach this conclusion upon the facts thatsuch assignment is consistent with the Employer'scurrent collective-bargaining agreement with Seafar-ers; the employees represented by Seafarers possessthe requisite skills to perform such work and thatthey can perform such work in a safe manner; suchassignment will result in greater efficiency andeconomy of operations; and it is consistent with theEmployer's preference. Accordingly, we shall deter-mine the dispute before us by awarding the work indispute to the Employer's employees represented bySeafarers, but not to that Union or its members. Inconsequence, we also find that Carpenters is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require the Employer to assignthe disputed work to employees represented by it.The present determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Luedtke Engineering Companywho are currently represented by Seafarers Interna-tional Union, AFL-CIO, are entitled to perform theunloading, handling, and placement of pipes in-volved in the construction of a subaqueous pipelineon a project designated as units 7 and 8 and waterdischarge line in the forebay and open lake area ofthe Presque Isle power plant, Marquette, Michigan.2. Cloverland District Council, United Brother-hood of Carpenters, Local 958, AFL-CIO, is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Luedtke EngineeringCompany to assign the above work to employeesrepresented by it.3. Within 10 days from the date of this Decisionand Determination of Dispute, Cloverland DistrictCouncil, United Brotherhood of Carpenters, Local958, AFL-CIO, shall notify the Regional Directorfor Region 30, in writing, whether or not it willrefrain from forcing or requiring the Employer, bymeans proscribed by Section 8(b)(4)(D) of the Act, toassign the work in dispute to employees representedby Carpenters rather to employees represented bySeafarers.82